Case 2:18-cv-O4003-SI\/|B Document 31 Filed 12/10/18 Page 1 of 3

Jason Lee Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5347

F - (972) 421-1830

E - jason@vandykelawfirm.com

lN TI-IE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

PHOENIX DIVISION

JASON LEE VAN DYKE §
Plaintiff, §
§

v. § Case No. CV-l 8-4003-PHX-JJT
§
TI-IOMAS CI-IRISTOPHER RETZLAFF §
Defendant. §

PLAINTIFF’S MOTION FOR COURT-ORDERED DISMISSAL
Plaintift` files this motion to dismiss under Rule 4l(a)(2) of the Federal Rules of Civil
Procedure.
I. INTRODUCTION
l. Plaintift` is Jason Lee Van Dyl<e. Defendant is Thomas Christopher Retzlaft`.
2. On or around November 8, 2018, Plaintiff sued Defendant in the Superior Court in
and for Maricopa County, Arizona for an injunction against harassment

3. On information and belief, Def`endant received notice of the suit on or around

November 8, 2018.
4. Dcfendant filed his notice of removal on November 8, 2018.
5. Since that time, Defendant has done nothing but continue to harass Plaintift` and

has made multiple filings in this Court Which seek only to harass Plaintiff.

Page l of3

Case 2:18-cv-O4003-SI\/|B Document 31 Filed 12/10/18 Page 2 of 3

Although Plaintift` has made multiple reports to law enforcement concerning
Deiendant, no action has been taken.

ll. GROUNDS
Plaintiff wishes to dismiss this case because he has come to be of the opinion that
there is nothing that this or any other court can do, short of locking Defendant
away in prison for the rest of his natural life, that will stop Def`endant from
continuing to harass him. Plaintiff does not desire to continue wasting his time, or
this Court's time, participating in litigation against a lunatic. Defendant has already
placed Plaintiff` in dire financial straits and Plaintiff` lacks the resources to continue
litigating this case.
7. Pursuant to Rule 4 l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintif`f`
hereby notifies this Court that Defendant refuses to stipulate to the dismissal.
8. Plaintit`f has no opinion as to whether this lawsuit should be dismissed with
prejudice or without prejudice to refiling. Plaintiff does not care either way
because he has no desire or intent to continue litigating against Def`endant.
9. Defendant has filed a groundless counterclaim in this cause of action for
intentional infliction of emotional distress Plaintiff has already filed a motion to
dismiss that counterclaim under Rule lZ(b)(o) of the Federal Rules of Civil
Procedure. Plaintiff asks that this Court dismiss Defendant's counterclaim under
Rule 12(b)(6) and then dismiss the remainder of the lawsuit as requested in this

motion. Plaintif`f also asks this Court to deny Defendant's motion to dismiss under

Page 2 of 3

Case 2:18-cv-O4003-SI\/|B Document 31 Filed 12/10/18 Page 3 of 3

the Texas Citizens Participation Act and to grant this motion instead.

10. Defendant will not suffer prejudice due to the dismissal of this lawsuit.

ll. Plaintiff does not desire oral argument Oral argument will not assist this Court in
determining this motion.

III. PRAYER

12. Plaintiff asks that this Honorable Court enter an order dismissing this lawsuit.

Res%lly submitted,

Jason L. Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5346

F - (972) 421-1830

Email: jason@vandykelawfirrn.com

ERTIFICATE OF CONFERENCE

Plaintiff has attempted to confer with Defendant concerning this motion. Defendant
provided to Plaintiff the response attached hereto as Exhibit "A" and incorporated by

reference herein. Based upon Defendant’s response thi ion is presented to the Court
for consideration

mrs L.vAN DYKE

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at PO Box 46424, Phoenix, AZ 85063 by First Class U.S. Mail on

December 3, 2018 §

JASON L.VAN DYKE

Page 3 of 3

